Exhibit 10.2


AMENDMENT #3 TO
CARL W. GERST, JR. EMPLOYMENT AGREEMENT


This sets forth Amendment #3 to the Employment Agreement entered into between
Anaren, Inc. (“Employer”) and Carl W. Gerst, Jr. (“Mr. Gerst”) dated February
14, 2004.
 
RECITALS
 
1.           The original term of the Employment Agreement was scheduled to
expire as of June 30, 2007.
 
2.           Pursuant to Amendment #1 and Amendment #2 to the Employment
Agreement, the term of the Employment Agreement was extended and now expires on
June 30, 2009, subject to the termination provisions provided in the Employment
Agreement.
 
3.           Amendment #2 to the Employment Agreement also modified the date as
of which “Severance Compensation” would be payable to Mr. Gerst pursuant to the
Employment Agreement.
 
4.           The Compensation Committee of Employer’s Board of Directors has
authorized the payment of the Severance Compensation to Mr. Gerst on January 12,
2009 in accordance with the terms of this Amendment #3.
 
5.           The Compensation Committee of Employer’s Board of Directors also
has authorized additional changes to the Employment Agreement to reflect the
application of Internal Revenue Code Section 409A to certain provisions of the
Employment Agreement.
 
TERMS
 
In consideration of the mutual covenants and representations contained herein,
and other valuable and good consideration, receipt of which is acknowledged, the
parties agree as follows:
 

--------------------------------------------------------------------------------


1.           Paragraph 1(c) of the Employment Agreement is hereby amended to
provide that the Severance Compensation shall be paid to Mr. Gerst in a single
lump sum on January 12, 2009.  The amount payable to Mr. Gerst shall equal the
present value of 36 monthly installments of $20,833.33, if such installment
payments began on January 15, 2009 and continued on the 15th day of each month
thereafter until an aggregate total of 36 installments were paid and if a
discount rate of 6.1% was applied.  The foregoing lump sum payment of Severance
Compensation shall be reduced by required income and employment tax
withholding.  Upon making the lump sum payment to Mr. Gerst, or in the event of
his death, to his spouse, the Employer will have no further obligation to Mr.
Gerst or his spouse for the payment of Severance Compensation under any
circumstances.  In all cases, the Employer shall have no further obligation to
pay Severance Compensation upon the death of both Mr. Gerst and his spouse.
 
2.           Clauses (i) and (ii) of subparagraph 3(e) of the Employment
Agreement are amended and restated to provide in their entirety as follows (the
amended portions are underscored):

     
 
(i)
the excess (if any) of (A) Employee's regular Base Salary for the balance of the
Period of Employment, minus (B) the Severance Compensation paid to or on behalf
of Employee pursuant to subparagraph 1(c) of this Agreement (as amended), paid
in a single sum within 60 days following termination; and



 
(ii)
the right to exercise each unexpired stock option held by Employee that is not
exercisable or that has not been fully exercised, so as to permit the Employee
to purchase any portion or all of the Employer stock not yet purchased pursuant
to each such option until the earliest of the first anniversary of the
Employee’s termination, the latest date upon which the option could have expired
by its original terms under any circumstances, or the tenth anniversary of the
date the option was granted.



2

--------------------------------------------------------------------------------


3.           Clause (ii) of subparagraph 6(a) of the Employment Agreement is
amended and restated to provide in its entirety as follows (the amended portion
is underscored):

     
 
(ii)
treat as immediately exercisable each unexpired stock option that is not
otherwise exercisable or that has not been fully exercised, so as to permit
Employee to purchase any portion or all of the Employer stock not yet purchased
pursuant to each such option until the tenth anniversary of the date the option
was granted to Employee or, if earlier, until the latest date upon which the
option could have expired by its original terms under any circumstances.



4.           Subparagraph 6(b) of the Employment Agreement is amended and
restated to provide in its entirety as follows (the amended portions are
underscored):
 
(b)           If any portion of the amounts paid to, or value received by
Employee following a “change of control” (whether paid or received pursuant to
this paragraph 6 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Section 280G, then the parties shall
negotiate a restructuring of payment dates and/or methods to minimize or
eliminate the application of Internal Revenue Code Section 280G; but only if and
to the extent such restructuring will not result in the premature recognition of
income or the imposition of excise taxes under Internal Revenue Code Section
409A.  If an agreement to restructure payments is not reached within sixty days
of the date the first payment is due under this paragraph 6, then payment shall
be made without restructuring.  In that case, Employee shall be responsible for
all taxes and penalties payable by Employee as a result of Employee’s receipt of
“excess parachute payments”; provided that Employer shall reimburse Employee for
any excise taxes owed by Employee on such “excess parachute payments” and for
income and excise taxes owed on the reimbursement.  Reimbursement shall be made
within 90 days of the date that Employee remits the related excise and income
taxes.


5.           Paragraph 13 of the Employment Agreement is amended by adding the
following at the end of Paragraph 13:
 
This Agreement shall be interpreted and applied in all circumstances in a manner
that is consistent with the intent of the parties that amounts payable pursuant
to this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Internal Revenue Code Section 409A.  Accordingly, to
the extent payments and/or benefits provided pursuant to this Agreement result
in the deferral of compensation under Internal Revenue Code Section 409A, such
payments and/or benefits that become payable as a result of Employee’s
separation from service shall not be provided earlier than six months following
Employee’s separation from service, if Employee is a “specified employee” within
the meaning of Internal Revenue Code Section 409A.


 
3

--------------------------------------------------------------------------------

 
6.           All other terms of the Employment Agreement, as amended, will
remain in full force and effect.
 
 
ANAREN, INC.

       
s/s Lawrence A. Sala
s/s Carl W. Gerst, Jr.
Lawrence A. Sala
Carl W. Gerst, Jr.
President and CEO
     
Dated:  December 30, 2008
Dated:  December 30, 2008

 
 
4

--------------------------------------------------------------------------------

 
 